                            Case 20-11570-LSS             Doc 272       Filed 08/03/20         Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §      (Jointly Administered)
                                                                        §
                                                                        §      Ref: Docket Nos. 230 & 232


               ORDER AUTHORIZING THE DEBTORS TO (A) REDACT CERTAIN
         COMMERCIALLY SENSITIVE INFORMATION IN CONNECTION WITH DEBTORS’
          EMERGENCY MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING ENTRY
            INTO (A) THE FIRST AMENDMENT TO THE SUPERPRIORITY SECURED
          DEBTOR-IN-POSSESSION CREDIT AGREEMENT AND (B) THE RECEIVABLES
             ASSIGNMENT AGREEMENT AND THE DEPOSIT ACCOUNT CONTROL
           AGREEMENT, (II) AUTHORIZING THE GRANTING OF LIENS ON CERTAIN
           ASSETS OF ALLIANCE ONE INTERNATIONAL, LLC, (III) MODIFYING THE
                 AUTOMATIC STAY AND (IV) GRANTING RELATED RELIEF


                             Upon the Debtors’ motion (the “Motion”)2 for entry of an order (this “Order”),

         (i) authorizing the Debtors to redact and file under seal the Confidential Information contained in

         the Emergency Motion, and (ii) granting related relief, all as more fully set forth in the Motion;

         and due and sufficient notice of the Motion having been provided under the particular

         circumstances, and it appearing that no other or further notice need be provided; and the Court

         having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

         U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware, dated as of February 29, 2012; and consideration of the




         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.
26826170.2
                       Case 20-11570-LSS          Doc 272      Filed 08/03/20     Page 2 of 3




         Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and

         the Court having authority to enter a final order consistent with Article III of the United States

         Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and

         the Court having found and determined that the relief requested in the Motion is in the best interests

         of the Debtors, their estates and creditors, and any parties in interest; and the legal and factual

         bases set forth in the Motion having established just cause for the relief granted herein; and after

         due deliberation thereon and sufficient cause appearing therefor, it is HEREBY ORDERED

         THAT:

                        1.      The Motion is granted as set forth herein.

                        2.      The Debtors are authorized to redact and file under seal the Confidential

         Information contained in the Emergency Motion.

                        3.      Subject to Local Rule 9018-1(d), the Confidential Information shall remain

         under seal and confidential and shall not be made available to anyone other than (a) this Court;

         (b) the United States Trustee for the District of Delaware; (c) counsel to the Ad Hoc First Lien

         Group; (d) counsel to the Ad Hoc Crossholder Group and DIP Agent; and (e) counsel to any

         official committee appointed upon the execution of a mutually acceptable non-disclosure

         agreement.

                        4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Motion.




26826170.2
                                                           2
                       Case 20-11570-LSS         Doc 272     Filed 08/03/20    Page 3 of 3




                        6.      This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




                                                             LAURIE SELBER SILVERSTEIN
26826170.2     Dated: August 3rd, 2020                       UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware                      3
